
	
		II
		111th CONGRESS
		2d Session
		S. 3263
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2010
			Mr. Akaka (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a Chief Veterinary Officer in the Department
		  of Homeland Security, and for other purposes.
	
	
		1.Chief Veterinary Officer of
			 Department of Homeland Security
			(a)In
			 generalTitle III of the
			 Homeland Security Act of 2002 (6 U.S.C. 181 et seq.) is amended by adding at
			 the end the following:
				
					317.Chief
				Veterinary Officer
						(a)In
				generalThere is in the
				Department a Chief Veterinary Officer, who shall be appointed by the
				Secretary.
						(b)Reporting
				relationship
							(1)In
				generalThe Chief Veterinary
				Officer shall report directly to the Chief Medical Officer.
							(2)ExceptionIf an individual other than the Assistant
				Secretary for Health Affairs is serving as the Chief Medical Officer, the Chief
				Veterinary Officer shall report directly to the Assistant Secretary for Health
				Affairs.
							(c)QualificationsThe individual appointed as Chief
				Veterinary Officer shall be a veterinarian who possesses—
							(1)a demonstrated ability in and knowledge of
				veterinary public health and emergency preparedness; and
							(2)other professional experience, as
				determined by the Secretary, including experience in agriculture, food defense,
				and disaster medicine.
							(d)ResponsibilitiesThe
				Chief Veterinary Officer shall—
							(1)be the head of
				the division of the Department with primary responsibility for veterinary
				issues, food defense, and agriculture security; and
							(2)have primary
				responsibility within the Department for responsibilities relating to
				veterinary medicine and veterinary public health, including—
								(A)serving as the
				principal authority in the Department responsible for advising the Secretary,
				in coordination with the Assistant Secretary for Health Affairs, on veterinary
				public health, food defense, and agricultural security issues;
								(B)providing guidance for the health and
				welfare of the working animals of the Department, including those used to
				enhance transportation, border, and maritime security, and for other
				purposes;
								(C)leading the policy
				initiatives of the Department relating to—
									(i)food, animal, and
				agricultural incidents, and the impact of such incidents on animal and public
				health; and
									(ii)overall domestic preparedness for and
				collective response to agricultural terrorism;
									(D)serving as the
				principal point of contact in the Office of Health Affairs for—
									(i)all veterinary
				preparedness and response research and development; and
									(ii)sharing homeland
				security veterinary medical information with Department officials, including
				all components with veterinary, food, or agricultural interests;
									(E)serving as the
				principal point of contact within the Department with respect to veterinary
				homeland security issues for—
									(i)the Department of
				Agriculture, the Department of Defense, the Department of Health and Human
				Services, and other Federal departments and agencies; and
									(ii)State, local, and
				tribal governments, the veterinary community, and other entities within and
				outside the Department; and
									(F)performing such
				other duties relating to the responsibilities of the Chief Veterinary Officer
				as the Secretary may require.
								(e)Advance notice
				of reorganization requiredNot later than 180 days before
				carrying out any reorganization within the Department that would affect any
				responsibility of the Chief Veterinary Officer, the Secretary shall submit to
				the appropriate congressional committees a report on the proposed
				reorganization.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title III the
			 following:
				
					
						Sec. 317. Chief Veterinary
				Officer.
					
					.
			
